DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Comment / Allowable Subject Matter
Claims 1-3, 5-9 and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of sealing a fastener hole in a workpiece comprising threading a shearing fastener into a threaded bore of the fastener hole; applying a torque to the fastener head sufficient to shear the neck of the shearing fastener; removing the shank of the fastener from the threaded bore; and retaining a plug portion within the treaded bore; wherein the neck of 

Claim 7:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a repaired comprising a neck of the shank of a fastener disposed within a recess along an upper surface of the plug portion having a fracture surface within the recess and below an upper extent of the plug portion as recited by applicant’s claimed invention. 

The most relevant prior art attributed to Diniz et al. (US 2016/0298670 A1) discloses a method of sealing a fastener hole in a workpiece comprising threading a shearing fastener into a threaded bore of the fastener hole (para [0030] and [0034]); rotating the fastener head until a plug portion bottoms out in the threaded bore (para [0036]); applying a torque to the fastener head sufficient to shear the neck of the shearing fastener (para [0032]); removing the shank of the fastener from the threaded bore and retaining the plug portion within the treaded bore (para [0018]).  Diniz fails to disclose or fairly suggest a fastener comprising a neck of the shank disposed within a recess along an upper surface of the plug portion and applying sufficient torque to the fastener head to shear the neck creating a fracture surface within the recess and below the upper extent of the plug portion.
Applicant’s claimed invention requires the affirmative method step, inter alia, of applying torque to the fastener head sufficient to shear the neck creating a fracture 
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726